Citation Nr: 0713416	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ulnar 
neuropathy, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for left ulnar 
neuropathy, claimed as secondary to diabetes mellitus.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.


FINDINGS OF FACT

1.  Right ulnar neuropathy is unrelated to service-connected 
diabetes mellitus.

2.  Left ulnar neuropathy is unrelated to service-connected 
diabetes mellitus.

3.  Diabetes mellitus requires the use of insulin and a 
restricted diet, but does not require the regulation of 
activities.


CONCLUSIONS OF LAW

1.  Right ulnar neuropathy is not proximately due to or the 
result of service-connected diabetes mellitus.  38 C.F.R. § 
3.310(a) (2006).

2.  Left ulnar neuropathy is not proximately due to or the 
result of service-connected diabetes mellitus.  38 C.F.R. § 
3.310(a) (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in June 
2004, after the enactment of the VCAA.  A letter dated in 
August 2004, prior to adjudication of the veteran's claim, 
explained the evidence necessary to support the claims for 
service connection secondary to a service-connected 
disability and for increased ratings.  It invited the veteran 
to submit evidence supportive of his claims.  The evidence of 
record was discussed, and the veteran was apprised of the 
assistance VA would provide in obtaining evidence.  It 
described the action that had been taken by VA.  

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran has not been 
afforded notice of how VA establishes disability ratings and 
effective dates.  However, it finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection and an increased rating, any questions as to the 
appropriate rating or effective date to be assigned are 
rendered moot.  The Board further notes that the veteran's 
status as a veteran has never been contested. VA has always 
adjudicated his claims based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.

Moreover, identified treatment records have been obtained and 
associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Service Connection for Ulnar Neuropathy

The veteran asserts that he has neuropathy of the bilateral 
upper extremities due to his diabetes mellitus.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran was hospitalized at a VA facility in July 2001 
for cellulitis of his right ring finger.  He underwent 
treatment and was released.

VA outpatient treatment records indicate that the veteran 
underwent right fourth finger Dupuytren's release in July 
2001.  On followup in September 2001, the veteran had no 
acute complaints.  He was neurovascularly intact in the right 
extremity.  The provider noted that the veteran needed to 
work vigorously on range of motion exercises.  A subsequent 
September 2001 treatment note indicates that the veteran was 
issued a right wrist splint.

Diabetes mellitus was diagnosed in January 2002 and the 
veteran was started on insulin.

An April 2002 VA record indicates that the veteran had 
complained of shooting pains up his right hand since January 
2002.

In April 2004, the veteran reported numbness of the ring and 
little finger of the right hand.  He was referred for 
electromyography (EMG) to rule out ulnar entrapment syndrome.

On EMG consultation, the veteran reported right greater than 
left hand pain and stated that his symptoms had occurred for 
the previous eight months.  He described anesthesia of the 
little and ring fingers with associated episodes of pain in 
his palm.  The assessment was bilateral demyelinating ulnar 
mononeuropathy across the elbow.  

A May 2004 orthopedics note indicates that EMG testing was 
remarkable for nerve entrapment at the elbow and wrist.  The 
provider indicated that he could not predict relief as the 
result of ulnar transposition.  Subsequent VA treatment 
records reflect the veteran's continued complaints of 
bilateral elbow pain.  

A September 2004 treatment record shows an assessment of left 
ulnar neuropathy.

Right cubital tunnel release was carried out in September 
2004.  The surgical findings included erythematous, narrowed 
ulnar nerve tunnel, with proximal scarring.

A VA examination was conducted in September 2004, after the 
veteran's surgery.  The veteran's history was reviewed.  The 
examiner noted that the veteran had been followed by the 
orthopedic clinic since January 2002.  Sensory examination in 
the lower extremities was entirely normal.  Sensory 
examination of the upper extremities revealed slight 
hypesthesia at the ulnar distribution bilaterally.  There 
were no other significant abnormalities.  The diagnoses 
included bilateral ulnar neuropathy, exact etiology 
undetermined.  The examiner opined that it was less likely 
secondary to diabetes mellitus, noting that the diabetes had 
been present for only the previous two years.  He pointed out 
that the veteran's history included about 20 years of working 
in the concrete industry, which was a very strenuous job 
involving use of the upper extremities.  He also indicated 
that the findings of narrowing of the ulnar nerve with 
proximal scarring were significant, suggesting that trauma 
was more likely the cause of the neuropathy rather than 
diabetes mellitus.  There is also a notation that the exact 
cause is undetermined.  Regardless, whether the cause is 
undetermined or due to trauma, neither opinion establishes a 
relationship to diabetes mellitus.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection on a secondary basis 
is not warranted.  The evidence demonstrates that the 
veteran's ulnar neuropathy is more likely related to trauma 
as opposed to his service-connected diabetes mellitus.  The 
evidence supportive of the veteran's claim is limited to his 
own assertions.  However, as a layperson, he is not qualified 
to render an opinion concerning questions of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The record is otherwise silent with respect to any 
evidence supporting a relationship between the veteran's 
ulnar neuropathy and his service-connected diabetes mellitus.  
Rather, the competent evidence of record points to trauma as 
the cause of the veteran's bilateral ulnar neuropathy.  

Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim, and service 
connection for hearing loss disability must be denied.




Evaluation of Diabetes Mellitus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Diabetes is rated under 38 C.F.R. § 4.120, Diagnostic Code 
7913, which provides a 20 percent rating for diabetes 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned when insulin, a restricted diet, and 
regulation of activities are required.  A 60 percent rating 
is assigned when insulin, a restricted diet and regulation of 
activities are required, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119. Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

VA treatment records reflect that diabetes mellitus was 
diagnosed in January 2002.  At that time, he was counseled in 
the administration of insulin and given advice concerning his 
diet.  The veteran appears to have been seen regularly and 
the treatment records discuss insulin and diet.  However, 
there is no mention of any prohibitions pertaining to the 
veteran's activities.  

On VA examination in April 2002, the examiner noted that 
diabetes mellitus had been diagnosed in January 2002.  The 
veteran reported that his blood sugar had improved 
considerably since he started insulin therapy.  The diagnosis 
was diabetes mellitus, type II, insulin dependent.  The 
examiner noted that that there was no history of significant 
clinical complications from the diabetes.  

Upon careful review of the veteran's records, the Board 
concludes that diabetes mellitus is appropriately evaluated 
as 20 percent disabling.  In order to warrant a higher 
rating, treatment must include regulation of activities as 
well as insulin and dietary restrictions.  While the veteran 
contends that his activities are regulated due to his 
diabetes, such assertions are not borne out by the medical 
evidence of record.  
As discussed above, the record is silent regarding any 
regulation of the veteran's activities due to his diabetes 
mellitus.  Moreover, the April 2002 VA examiner specifically 
indicated that there was no history of clinical complications 
from the veteran's diabetes.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence does not demonstrate the 
medical necessity of regulation of the veteran's activities 
due to diabetes mellitus.  As such, an evaluation in excess 
of 20 percent is not for application.


ORDER

Entitlement to service connection for right ulnar neuropathy 
is denied.

Entitlement to service connection for left ulnar neuropathy 
is denied.

Entitlement to an increased rating for diabetes mellitus is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


